Citation Nr: 0203876	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  That decision denied service connection for 
residuals of a left ankle strain, bilateral hearing loss and 
tinnitus.  In January 2001 the Board remanded the issue, 
advising the veteran that he could submit more evidence in 
support his claim and instructing the RO to contact the 
appropriate service department(s) and request verification of 
all periods of service, obtain the pertinent service medical 
records and clarify a reference in the August 2000 statement 
of the case (SOC).  The RO complied with the instructions in 
the remand and these issues are now properly before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not show a current disability relating 
to residuals of a left ankle sprain.

3.  The veteran's bilateral hearing loss is attributable to 
service.

4.  The veteran's tinnitus was first shown many years after 
service, and there is no competent evidence relating it to 
service or to hearing loss.


CONCLUSIONS OF LAW

1.  Residuals of a left ankle sprain were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(2001).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims for service connection for residuals of a left ankle 
sprain, bilateral hearing loss and tinnitus and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records and statements 
from June 1999 and July, September and October 2000, a VA 
treatment note from June 2001, and a VA examination report 
from November 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new law and regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Residuals of a Left Ankle Sprain

A.  Factual Background

Service medical records indicated that the veteran was 
treated for a sprained left ankle in February 1957.  An x-ray 
of the left ankle taken in March 1957 noted that there was 
pain and swelling over the medial malleolus.  However, there 
was no evidence of a fracture or any bone or joint pathology.  
A March 1957 treatment note indicated that the veteran 
reinjured the same ankle.  The veteran's August 1961 
separation examination does not note any residuals from the 
veteran's left ankle injuries.

There are no other medical records regarding residuals of a 
left ankle sprain of record at this time.

B.  Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
service connection for residuals of a left ankle sprain.  The 
reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143.

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999);  see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In the instant case, there is no competent medical evidence 
that the veteran has a current disability related to 
residuals of a left ankle sprain.  The Board notes that the 
veteran was treated on two occasions for a left ankle sprain 
while in service.  However, in the absence of a current 
disability, as defined by governing law, the claim must be 
denied. Therefore, for the reasons and bases expressed above, 
the Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for residuals of a left ankle sprain.

III.  Bilateral Hearing Loss

A.  Factual Background

Service medical records indicate that whisper voice tests 
were 15/15 in both ears at the time of his enlistment 
examination, October 1955.  A March 1956 treatment note 
indicated that the veteran was complaining of deficient 
hearing in the left ear since draining of an abscess in 
childhood.  The veteran indicated that he believed his 
hearing was worse.  An audiogram was done in March 1956 and 
was interpreted as showing that the veteran's hearing was 
essentially normal with a possible hearing loss noted in the 
1000 to 2000 Hertz range.

The veteran's pure tone thresholds at the time of his 
separation examination in August 1961 were as follow:

 

The separation examination noted that the veteran had had an 
infected ear in 1947 and had had trouble hearing spoken 
voices.  The veteran indicated that he had ear trouble on his 
report of medical history dated August 1961.

Private treatment records indicate that the veteran had an 
audiogram in June 1999.  Pure tone thresholds were as 
follows:

 

The veteran's speech recognition scores were 8 percent in the 
left ear and 32 percent in the right ear.  The hearing 
instrument dispenser noted, in a letter dated July 2000, 
that, based on her review of the medical records on an as 
likely as not basis, the veteran's hearing loss was a direct 
result of military service around jet engines.  She also 
noted that the veteran's tinnitus could be a direct result of 
this exposure.

Private treatment records indicate that the veteran had an 
audiogram in September

2000.  Pure tone thresholds were as follows:

 

The audiologist indicated, in an October 2000 letter, that 
she had reviewed the results of the audiogram, the veteran's 
case history, and all available past military medical 
records.  She concluded that the veteran's hearing loss was 
in part a result of noise exposure.  She indicated that the 
noise exposure was most likely due to the veteran's service 
where he was exposed to turbo prop jet engine noise without 
being required to wear ear protection.

VA treatment records indicate that the veteran had an 
audiogram done in June 2001.  Pure tone thresholds were as 
follows:

 

Speech recognition scores were 40 percent in the left ear and 
40 percent in the right ear.  The treatment note indicated 
that the veteran had a history of noise exposure in the 
military, on the flight line, without ear protection.  In 
addition, the veteran had a history of occupational noise 
exposure, in mining, with consistent ear protection.

A VA examination was conducted in November 2001.  The 
veteran's claims folder was reviewed.  The veteran reported 
that in the Air Force he was a vehicle mechanic and 
frequently delivered parts to the flight line.  He stated 
that he frequently drove past personnel wearing ear 
protection to deliver parts, but he did not wear ear 
protection although the engines were up and running.  The 
veteran also reported that he was a cross-country truck 
driver and a maintenance mechanic for a mining company after 
service.  In addition, he worked in sawmills.  The veteran 
stated that while working for the mining company he wore ear 
protection if he was going down in the mines and ear 
protection was required when he worked at the saw mills.  The 
pure tone thresholds were as follows:

 

Speech recognition scores were 28 percent in the right ear 
and 26 percent in the left ear.  The VA examiner noted that 
the veteran had mild to profound sensorineural hearing loss.  
The VA examiner noted that the audiogram conducted at the 
veteran's September 1966 separation examination was within 
normal limits bilaterally.  The examiner also noted that the 
veteran had not noted any concerns with his hearing on a 
questionnaire that he filled out at the time of the 
examination.  The examiner stated that the veteran's hearing 
loss was more likely due to noise exposure after military 
service.

B.  Criteria

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

C.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for bilateral hearing loss.  The reasons follow.

The veteran did not report any problems with hearing at 
enlistment and no hearing problems are noted on his 
enlistment examination dated October 1955.  Therefore, 
despite his later mention of hearing loss since childhood, he 
is presumed to have been in sound condition when he entered 
service.  38 C.F.R. § 3.304(b) (2001).  In March 1956 the 
veteran complained of deficient hearing in his left ear.  A 
subsequent audiogram indicated that the veteran was possibly 
experiencing early hearing loss in the 1000 to 2000 Hertz 
range.  Although the veteran's hearing was within normal 
limits at the time of his separation examination, August 
1961, the Board notes that a comparison of the March 1956 and 
August 1961 audiograms indicates a slight hearing loss in 
both ears.

A private audiologist, in an October 2000 letter, indicated 
that it was as likely as not that the veteran's bilateral 
hearing loss was a result of noise exposure while in service.  
The audiologist indicated that she had reviewed the veteran's 
hearing test, case history and all available past military 
medical records when reaching her conclusion.

The November 2001 VA examiner indicated that the veteran's 
hearing loss was most likely a result of noise exposure after 
service.  However, the Board notes that there are several 
inaccuracies in the facts reported, and presumably relied 
upon, by the VA examiner.  The VA examiner referred to a 
September 1966 discharge audiogram.  The veteran's separation 
audiogram was conducted in August 1961.  In addition, the VA 
examiner noted that the veteran had not indicated that he had 
any ear problems on a questionnaire he filled out in 
conjunction with his separation examination.  However, the 
report of medical history filled out by the veteran in August 
1961 indicated that he had experienced problems with his ears 
and noted that he had had trouble hearing spoken voices.

There is evidence on the record of a slight hearing loss 
during service.  In addition, the veteran reported problems 
with his hearing both during service, according to the March 
1956 treatment note, and at separation, according to the 
August 1961 examination report.  When weighing the medical 
opinions in light of the record in this case, the Board finds 
the October 2000 private audiologist's statements are more 
probative.  The audiologist indicated that she had reviewed 
the veteran's history and service medical records prior to 
reaching her conclusion.  Although the VA examiner indicated 
that he had reviewed the veteran's claims folder in reaching 
his conclusion that the veteran's hearing loss resulted from 
noise exposure after service, there are several factual 
inconsistencies in his references to the veteran's service 
medical records, and, therefore, the probative value of his 
conclusion is diminished.

In addition, the Board notes that the veteran's current 
hearing loss qualifies as a disability under 38 C.F.R. 
§ 3.385.  Accordingly, the Board finds that the evidence in 
this instance supports the veteran's claim for service 
connection for bilateral hearing loss.

IV.  Tinnitus

A.  Factual Background

Service medical records do not contain any reference to or 
complaints of tinnitus.  A July 2000 letter from a hearing 
instrument dispenser indicated her belief that the veteran's 
tinnitus could be a direct result of noise exposure during 
military service.

A June 2001 VA treatment note indicated that the veteran had 
bilateral tinnitus over many years, which was constant.  A 
November 2001 VA examination report indicated that the 
veteran had had constant bilateral tinnitus for about twenty 
years.

B.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus. The reasons 
follow.

As stated above, the Court has held that generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service occurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between current disability and the in-
service disease or injury.  See Pond v. West, 12 Vet. App. at 
346;  see also Rose v. West, 11 Vet. App. at 171.  Here there 
is no evidence presented of an in-service occurrence of 
tinnitus.  Although the veteran complained of hearing 
problems there is no reference to symptoms consistent with 
tinnitus.  Neither is there a specific diagnosis of tinnitus 
during service.  There is also no evidence of continuity of 
symptoms of tinnitus since service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  The first diagnosis of tinnitus was in 
July 2000, many years after service.  Moreover, there is no 
competent medical evidence relating tinnitus to service or to 
the now service-connected hearing loss.  Neither the VA 
physician nor the private audiologist linked the veteran's 
tinnitus causally to service or to hearing loss.  The hearing 
instrument dispenser believed tinnitus could be a result of 
noise exposure in service, but there is no indication that 
the person who dispenses hearing appliances is qualified by 
education, training or experience to offer medical opinions, 
and the etiology of tinnitus requires competent medical 
opinion which a lay person is not qualified to give.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Additionally, her statement is speculative at 
best.  Accordingly, the Board finds that the evidence weighs 
against the veteran's claim for service connection for 
tinnitus.


ORDER

1.  Service connection for residuals of a left ankle sprain 
is denied.

2.  Service connection for bilateral hearing loss is granted.

3.  Service connection for tinnitus is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

